Title: From Alexander Hamilton to James Duane, 5 April 1793
From: Hamilton, Alexander
To: Duane, James



Treasury Department April 5 1793
Sir.

I return herewith the statement sent me in the case of Lemuel Toby and the Ship Lydia, in order that a further enquiry & statement may be had.
I am not at present satisfied of the innocence of the transaction, as it respects all the parties, who may be concerned, and as it is a shape in which fraud may present itself with great success, I am solicitous for a pretty strict scrutiny.
A Hogshead such as those we use with us is an Article so very distinguishable from a pipe, so different in the handling & stowage, that it is scarcely supposeable that the Captain could have been ignorant that the h’hds in question were on board & that they were not pipes.
It is still less supposeable that the Shippers of them could have considered them as pipes which it is presumable, (from their having been called so in the manifest) was the denomination given them.

The following particulars for different reasons appear to me desirable to be known
1 The Owner or Owners of the Ship
2 The Owner, Shipper & Consignees of the Geneva in question.
3 The denomination in the bills of lading & invoices of the Vessells containing it whether h’hds or pipes
4 The position of the H’hds in the Ship in relation to the use of the Cargo, as whether low down—midway—or at the top
5th   The behaviour of the Ship upon her arrival on the Coast or within the Hook, whether she loitered or came immediately up—whether at the time of her arrival the Cutter was on the Coast or near the hook & had communication with her or not.
If the Ship was within reach, I should request an inspection of the Account of her Cargo while taking in, and of her log book, to ascertain the denomination there given to the H’hds.
I observe, it is stated, there were no certificates with the H’hds. If this has only been inferred negatively, a revision of the fact, with a more critical eye may be found useful.
It will readily occur that if they had been in possesion of the master, or any other person they may have been suppressed—and if any fraud was intended, the Oath of a party liable to suspicion would not be conclusive respecting such a point.
It would be reasonable in such a case to ask of the Consignee a production of his Correspondence.
It is with reluctance, I at any time give the trouble of a revision or restatement, but the present Case is in my opinion of a nature to require particular vigilance & circumspection. I doubt not the aditional attention requisite will be chearfully bestowed.
With respectful Consideration   I have the honor to be Sir   Yr Obdt Servt

A Hamilton
The HonbleJames Duane EsqNew York

